 Case 1:18-cv-03969-GHW Document 177 Filed 09/06/19 Page 1 of 4



T. Bryce Jones, Esq.
Jones Law Firm, P.C.
450 7th Avenue, Suite 1408
New York, NY 10123
(212) 258-0685
bryce@joneslawnyc.com

September 4, 2019

VIA ECF
Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St., Courtroom 12C
New York, New York 10007

Re:    American E Group LLC v. LiveWire Ergogenics Inc., 18-cv-03969
       Joint Letter Per Request of Court

Dear Judge Woods:

        We submit this joint status update pursuant to the Court’s request in our
telephonic conference on August 29, 2019 at 2:00 p.m., that counsel for Third Party
Plaintiff LiveWire Ergogenics Inc. (“LiveWire”) and counsel for Third Party
Defendants JS Barkats PLLC and Sunny Joseph Barkats (jointly, the “Barkats
Defendants”) update the Court by September 4th, 2019, on their attempts to resolve
a dispute about whether (and to what extent) discovery will continue pending the
Court’s ruling on LiveWire’s motion to compel (Dkt. No. 172). Unfortunately, the
relevant parties have been unable to resolve their disagreement. Their respective
positions are summarized below.

The Barkats Defendants’ Position

        The Barkats Defendants submit that discovery should be stayed until the
Court has had an opportunity to determine whether LiveWire’s claims are subject
to the mandatory arbitration clause at issue. See Dkt. No. 140. The parties agreed
to resolve any disputes by arbitration in order to benefit from the expediency and
confidentiality offered by arbitral resolution; neither the parties involved nor the
Court should have to expend significant time and resources in discovery pursuant
to the Federal Rules. If the Court ultimately finds in favor of the Barkats




                              www.joneslawnyc.com
 Case 1:18-cv-03969-GHW Document 177 Filed 09/06/19 Page 2 of 4



Defendants on the Motion to Compel Arbitration, the parties would need to shift to
arbitration mid-discovery, which would precipitate complex issues regarding the
interplay between the contrasting rules of this Court and those of an arbitral
forum. LiveWire will have had an opportunity to conduct wide-ranging discovery            .
under the Federal Rules for its claims while the Barkats Defendants may not have
a similar opportunity to conduct similarly wide-ranging discovery in arbitration.
Moreover, allowing this discovery would effectively deprive the Barkats
Defendants of one of the main benefits of the agreement: the streamlined discovery
procedures set forth in the American Arbitration Association’s Commercial
Rules. Lastly, while a confidentiality agreement may partly mitigate the harm to
the Barkats Defendants, they believe it highly unlikely that they would be able to
prosecute their counterclaims in this proceeding in a full and fair manner without
being deprived of the benefit of the bargained-for confidentiality provided by the
arbitration clause. Their only alternative would be to arbitrate their counterclaims
separately, which would be highly inefficient and could result in inconsistent
judgments or res judicata issues. These complex issues and gratuitous costs can be
easily avoided simply by staying discovery pending the Court’s decision on this
important jurisdictional determination. The Barkats Defendants see no prejudice
that can arise to any party from a brief stay until the Court renders a decision on the
fully briefed Motion to Compel Arbitration.

Livewire’s Position

        The current issue is whether or not discovery as it relates to the Barkats
Defendants should be stayed pending the determination of the pending motion to
dismiss/compel arbitration. Dkt. No. 140. For the reasons set forth below, a stay
is not warranted.

        First, even if the motion to compel were granted, Livewire would still find
it necessary to serve subpoenas upon JSB and/or Mr. Barkats as non-parties in
connection with Livewire’s claims against AEG and Elana Hirsch. The Barkats
Defendants relevance in this litigation is not limited to their roles as counsel for
Livewire. Indeed, Plaintiff American E. Group, LLC (“AEG”) has admitted in its
pleadings that Mr. Barkats was a member and manager of AEG at the time JSB and
Mr. Barkats represented Livewire when negotiating and drafting the promissory
note between AEG and Livewire. Furthermore, discovery in this action has thus
far established that the Barkats Defendants began representing AEG in early 2018
in connection with AEG’s demands that Livewire pay the alleged amount due under
the promissory note. In fact, the limited discovery obtained thus far demonstrates
that Mr. Barkats controlled AEG during the relevant time period and that AEG and
JSB were essentially alter-egos of one another, sharing the same office space and
intermingling monies in their bank accounts.




                                   www.joneslawnyc.com
 Case 1:18-cv-03969-GHW Document 177 Filed 09/06/19 Page 3 of 4



         If JSB and/or Mr. Barkats are dismissed from this action, Livewire would
immediately issue subpoenas on the JSB and/or Mr. Barkats that would seek the
identical documents and testimony were they to remain as third party defendants in
this action. Regardless of whether or not they are parties or non-parties, the Barkats   .
Defendants will have to produce responsive documents and appear for their
depositions in this action. Therefore, a stay in discovery would serve no purpose
other than to delay the inevitable.

        The Barkats Defendants are purportedly concerned that they might have to
arbitrate their fee dispute separately while Livewire proceeds with its third party
claim; this is unlikely for, at least, two reasons.

        First, if the Court denies the Motion to Dismiss, then JSB would be
obligated to bring its fee dispute claims in this action as said claims are compulsory
counterclaims to Livewire's legal malpractice claim. See Fed.R.Civ.P. 13(a) and
D’Jamoos v. Griffith, 368F.Supp.2d 200, 204 (E.D.N.Y. 2005) (holding fee
counterclaims are compulsory when arising out of same legal representation
underlies plaintiff’s legal malpractice claim). Therefore, if the third party claims
against JSB are not dismissed, JSB would be required to bring their demand for
legal fees as counterclaims against Livewire in this action.

        Second, even if JSB’s proposed arbitration claims were not compulsory, if
Livewire successfully prosecutes its third party claims against the Barkats
Defendants in this action, then any claims brought by the Barkats Defendants in
arbitration would be barred under the doctrine of collateral estoppel. New York
law is clear, if a lawyer engaged in legal malpractice, the lawyer cannot seek to
recover the legal fees incurred when engaging in the malpractice. See Kluczka v.
Lecci, 63 A.D.3d 796, 798 (2d Dep’t 2009) (“[a]n attorney may not recover fees for
legal services performed in a negligent manner even where that negligence is not
the proximate cause of the client’s injury.”; and Cole-Hoover v. New York Dept. of
Correctional Serv., 2014 WL 576176 * 6 (W.D.N.Y. 2014). As such, if Livewire
establishes that the Barkats Defendants committed legal malpractice in connection
with the legal services provided under the retainer agreement, then the Barkats
Defendants attempt to collect fees under the retainer agreement would be barred.

        Finally, the Barkats Defendants claim that unnecessary discovery expenses
could be avoided if a stay were granted. If the Barkats Defendants were
legitimately concerned with incurring expenses related to this litigation it would
not have appeared in this action for six months before moving to dismiss based on
the arbitration clause. In any event, if discovery proceeds in this action while the
motion to dismiss is pending, it would only expedite the arbitration process were it
to go forward. The document discovery sought in this action would be, essentially,
identical to the document discovery sought in the arbitration. Livewire believes that




                                  www.joneslawnyc.com
 Case 1:18-cv-03969-GHW Document 177 Filed 09/06/19 Page 4 of 4



the Barkats Defendants are aware of this fact. It is respectfully submitted that the
Barkats Defendants’ purpose in seeking a stay is to avoid Mr. Barkats from having
to appear in the United States for his deposition. Mr. Barkats is outside the United
States at an unknown location. His counsel in a separate litigation represented to      .
the Court that Mr. Barkats has been indicted by the State of New York. Mr. Barkats
will likely not appear for his deposition or trial testimony in this case. Livewire
believes that Mr. Barkats hopes that if the dispute between Livewire and JSB is
arbitrated, he may not have to appear at an arbitration hearing in person in light of
arbitrations more informal rules. It is respectfully requested that the Court not
permit this transparent attempt to avoid the Barkats Defendants’ discovery
obligations in this case.

        Regardless of the foregoing, the arbitration clause in the retainer agreement
would only apply to the claims against JSB, because Mr. Barkats was not an
individual signatory to the retainer agreement. As such, Mr. Barkats would remain
a party to this action, and his discovery obligations should not be stayed for any
reason.

       The parties jointly request that the Court schedule a pre-motion conference
to address these issues set forth herein.

                                              Respectfully submitted,

                                              /s/ Ryan J. Whalen
                                              Ryan J. Whalen

                                              /s/ Bryce Jones
                                              Bryce Jones




                                  www.joneslawnyc.com
